UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

MELISSA COHEN,
Derivatively on Behalf of Nominal Defendant
CARDINAL HEALTH, INC.,
Plaintiff,
v.
COLLEEN F. ARNOLD, et al.,
Defendants,
and
CARDINAL HEALTH, INC.,

Nominal Defendant.

 

 

 

STANLEY M. MALONE,
Derivatively on Behalf of Nominal Defendant
CARDINAL HEALTH, INC.,
Plaintiff,
v.
DAVID J. ANDERSON, et al.,
Defendants,
and
CARDINAL HEALTH, INC.,
Nominal Defendant.

 

 

Case No. 2:19-cv-2491
JUDGE SARAH D. MORRISON

Chief Magistrate Judge Elizabeth A. Preston
Deavers

Case No. 2:19-cv-5442
JUDGE SARAH D. MORRISON

Chief Magistrate Judge Elizabeth A. Preston
Deavers
 

MICHAEL SPLAINE, new.
Derivatively on Behalf of Nominal Defendant Case No. 2:20-cv-203
CARDINAL HEALTH, INC., JUDGE EDMUND A. SARGUS, JR.

Magistrate Judge Chelsey M. Vascura

Plaintiff,
V.
DAVID J. ANDERSON, et al.,
Defendants,
and

CARDINAL HEALTH, INC.,

Nominal Defendant.

 

 

ORDER GRANTING UNOPPOSED MOTION TO CONSOLIDATE ACTIONS AND
SET BRIEFING SCHEDULE ON PLAINTIFFS’
CROSS-MOTIONS TO APPOINT A LEADERSHIP STRUCTURE

This matter is before the Court for consideration of Unopposed Motion to Consolidate
the above-captioned Actions and Set a Briefing Schedule for Plaintiffs’ Cross-Motions to
Appoint a Leadership Structure. The Court GRANTS the Parties’ Unopposed Motion and
Orders:

1. The Actions are hereby consolidated for all purposes into Case No. 2:19-cv-2491
(the “Consolidated Action”).

2. The Consolidated Action shall bear the following caption: Jn re Cardinal Health,
Inc. Derivative Litigation, Case No. 2:19-cv-2491.

3. Hereinafter, papers shall only be filed in Case No. 2:19-cv-2491.

4. All documents previously served or filed in any of the Actions consolidated
herein are deemed part of the record in the Consolidated Action.

5. When a case that properly belongs as part of the Consolidated Action is hereafter

filed in the Court or transferred here from another court, Counsel will ensure that counsel in any

-2-
such subsequent action receives notice of this Order.
6. The following deadlines are set for Plaintiffs’ forthcoming cross-motions to
appoint a leadership structure:
a. Opening Briefs shall be filed within 10 days from entry of this Order;
b. Response Briefs shall be filed within 28 days from filing of the Opening Briefs;
and
c. No reply briefs shall be permitted without leave of court.

7. Pending (a) the outcome of Plaintiffs’ forthcoming cross-motions to appoint a
leadership structure and (b) the subsequent filing of a consolidated complaint or designation of
an operative complaint, defendants in these Actions shall have no obligation to answer or
otherwise respond to any of the complaints filed in these Actions.

8. The Court’s prior Order regarding a case schedule filed in Cohen v. Arnold, Case
No. 2:19-cv-2491 (Order, ECF No. 29, at PagelID # 1556) is VACATED.

IT IS SO ORDERED.

 

es sibs UU.
SARAH D. MORRISON
UNITED STATES DISTRICT JUDGE

pA OX ,

EDMUND A. GUS, JR.
UNITED ST DISTRICT JUDGE

patTep: __[-/- 2020
